DETAILED ACTION
Status of the Claims
	Claims 1, 4, 7-10, 12-15, 19, 27-28 are pending in the instant application. Claim 8 has been withdrawn based upon Restriction/Election. Claims 1, 4, 7, 9-10, 12-15, 27 and 28 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 01/31/2018, the filing date of the U.S. Provisional Application No. 62/624,186.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 4, 7, 9-10, 12-15, 27 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over GARUSI (US 2015/0329391; published November, 2015) in view of SUMRALL (US 2015/0329387; published November, 2015); SINGLETON (US 2007/0049642; March, 2007); RAWAT (US 2010/0055203; published March, 2010) and OSBERG (US 4,789,539).
Applicants Claims
	Applicant claims a method to prepare a haloamine, said method comprising: (a) dissolving at least one solid halogen releaser in a first aqueous solution to form a first solution; (b) preparing a second reactant of free ammonia or ammonium ion in a second aqueous solution to form a second reactant; and (c) combining the first reactant and the second reactant to form said haloamine in solution, wherein said haloamine comprises a monochloramine, and wherein said monochloramine in solution has chlorate ion amount of 1 ppm or less, and (d) applying said haloamine in solution to a surface or solution for biocidal treatment wherein said surface or solution is located in a food processing plant (instant claim 1).
Election of Species: Applicants have elected the following species in the reply filed 05/15/2020: (a) a species of a solid halogen releaser (first reactant) is dichlorodimethylhydontoin (Dantochlor or DCDMH, as disclosed in Example 1); second reactant is an ammonium salt; and a haloamine is monohaloamine; (b) a species of dechlorinated organic compound is 5,5-dimethylhydantoin; and (c) a species of surface or solution to be treated with the aqueous haloamine solution is a food processing plant.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            GARUSI teaches a method for the disinfection of a sanitary warm water system using monochloramine produced in a monochloramine generator (see whole document, particularly Figures). GARUSI teaches their generator (13), in reference to Figure 5, includes a first recipient (19) containing chlorine or hypochlorites and a second recipient (20) containing ammonia or ammonium salts connected by means of a metering system (21) to a reaction chamber (22) where the synthesis of monochloramine takes place ([0066]).
	GARUSI teaches the concentration of the monochloramine is kept in a concentration range of 0.1 to 10 mg/L (i.e. 0.1 to 10 ppm). GARUSI teaches the pH range of the monochloramine solution is preferably in the range of 7-9 ([0092]) (instant claim 15).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of GARUSI is that GARUSI does not expressly teach (1) the chlorine source is dichlorodimethylhydantoin (DCDMH)(instant claim 7, elected species of solid chlorine releaser); (2) the applying the produced monochloramine to a surface wherein the surface is a food processing plant such as a surface in vegetable or fruit -3) amount of 1 ppm or less (instant claim 1).
	SUMRALL teaches their invention is directed at a system for generating haloamines including chloramines and/or bromamines (title, abstract)(instant claim 5). SUMRALL teaches that the halogen source includes chlorinated hydantoins, among others ([0044]), and the ammonium source is an ammonium salts such as ammonium sulfate ([0040]). SUMRALL teaches monochloramine has generated interest for control of microbial growth in the food and beverage industry, as well as the fruit and vegetable processing industries ([0008]) (instant claims 16-19 & 27). The examiner notes that it is implicit that appropriate solutions/surfaces would have been treated in, for example, a fruit processing plant to control microbial growth associated with said fruit processing operations (MPEP §2144.01).
	SINGLETON teaches that the pH of the aqueous system affects efficacy of monochloramine, and particularly that the efficacy increases with decreasing pH, however, the stability of the monochloramine is lower at a higher pH and a higher temperature ([0019]).
	RAWAT teaches solid composition for the treatment of water (see whole document), and particularly teaches halogenated hydantoins including DCDMH and 
	Regarding the claim limitation “wherein said monochloramine in solution has a chlorate ion amount of 1 ppm or less”, none of GARUSI, SUMRALL, SINGLETON and RAWAT teach inclusion of chlorate ion. The instant specification discloses minimizing unwanted by-products such as such as chlorate ions (pp. 16-17, [0056]-[0057]) by inclusion of excess ammonia to ensure all chlorine from the chlorine releaser is used in the formation of the monochloramine (p. 14, [0050]). OSBERG (US 4,789,539) teaches the Raching process including that: “In order to avoid an undesirably high rate of hydrazine decomposition by this undesirable side reaction, the process must be carried out at high temperatures (about 130° C.) and with a large excess of ammonia (20: 1 to 30: 1) to minimize the reaction of hydrazine product with chloramine reactant.” (col. 1, lines 35-40). Thus, it would have been considered within the ordinary skill in the art to utilize a molar excess of ammonium reactant in order to minimize/prevent by-product formation and the inherent result would have been a low amount of chlorate ions, as evidenced by Applicants own specification (Example 1).
Resolving the level of ordinary skill in the pertinent art
	It would have been within the ordinary level of skill in the art to recognize the chemical reaction forming monochloramine and understand the stoichiometry of the 3 and ClO- (30). The pure compound decomposes even at low temperatures (31). Concentrated aqueous NH2Cl (~70 mol%) is a colorless liquid with a strong pungent odor that decomposes at -50°C to N2, Cl2, and NCl3 (32). However, it is relatively stable when employed in dilute solutions of ether or water. For kinetic studies, stable aqueous chloramine solutions are formed quantitatively under efficient mixing conditions if NH3 is in slight excess and pH ≥ 8.5 (15). Monochloramine is the least odorous of the chloramines; the odor and taste threshold is 5 ppm. Chloramination, ie, in situ NH2Cl formation, is increasingly employed to disinfect public water supplies to reduce trihalomethane (THM) formation (33).” (p. 102, first paragraph). Thus, one of ordinary skill in the art would have clearly recognized that monochloramines are produced by reaction of ammonium (NH3) and hypochlorite (ClO-) in equimolar amounts, and that an excess 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the production of haloamines using a haloamine generator, as suggested by GARUSI and SUMRALL, using appropriate reactants such as disclosed by RAWAT (i.e. DCDMH & ammonium sulfate), and further to utilize the resulting haloamine solution, having an appropriate pH such as taught by  SINGLETON, in an appropriate surface treatment method such as a food industry (i.e. a food processing plant such as fruit & vegetable processing surfaces) in order to properly disinfect equipment and thereby prevent infection and associated loss of products and/or customer trust; and further to utilize a molar excess of ammonium reactant in order to prevent by-product formation, as suggested by OSBERG.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
	Applicant’s argument that “the method of making haloamine as proposed in Sumrall et al. is strictly directed to petroleum operations (i.e. oil and gas exploration and production operations). As the Office Action is relying on the actual process of making haloamine in Sumrall et al., one skilled in the art would clearly appreciate that such a method is for this very particular petroleum use and not any and certainly, one skill in the art would not look to Sumrall et al. for use of haloamine in food process.” (paragraph bridging pp. 9-10).
	In response the examiner argues that both GARUSI and SUMRALL are directed at controlling bacteria in various process subject to bacterial growth. Particularly GARUSI teaches hot sanitary water systems where the inclusion of a monochloramine to prevent growth of bacteria such as legionella bacteria (title, abstract, [0001] to [0018]). SUMRALL is directed at controlling microorganisms Legionella and Amoeba. [0014] Additionally, MCA demonstrates very effective control of hydrogen sulfide by reacting with the hydrogen sulfide itself to form nonhazardous byproducts.” SUMRALL also explains that: “monochloramine (MCA) has generated a great deal of interest for control of microbiological growth in a number of industries, including the dairy industry, the food and beverage industry, the pulp and paper industries, the fruit and vegetable 

	In response the examiner cites SINGLETON, directed at, “ An apparatus and methods to produce synergistic mixtures (or combinations) of haloamines to control growth of microorganisms in aqueous systems are disclosed.” (abstract), and particularly teaching that:

    PNG
    media_image1.png
    285
    524
    media_image1.png
    Greyscale

which is not an ambiguous teaching, but a clear suggestion that a higher pH with a monochloramine solution would have been expected to have increased efficacy in controlling growth of microorganisms.
	Applicants further argue that “Rawat et al. does not relate to MCA formation and uses these halogen sources for different reason, namely to form a solid composition that is added to water.” (p. 9, 3rd paragraph).
-) with an ammonium (NH3) source as taught by GARUSI, SUMRALL and SINGLTON. The examiner further cites Worley et al. (“A New Water District; A Comparative Study,” 1983; Industrial & engineering chemistry product research and development, Vol,. 22, No. 4, pp. 716-718) stating that:

    PNG
    media_image2.png
    447
    927
    media_image2.png
    Greyscale

-).
Conclusion
	Claims  1, 4, 7, 9-10, 12-15, 27 and 28   are pending and have been examined on the merits. Claims 1, 4, 7, 9-10, 12-15, 27 and 28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and claims 1, 4, 7, 9-10, 12-15, 27 and 28  are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/IVAN A GREENE/Examiner, Art Unit 1619                          


/TIGABU KASSA/Primary Examiner, Art Unit 1619